Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Action Is Non-Final, First Action

Status of Claims
	Claims 49-53 are pending.
Claims 49-53 are rejected.
	Claims 49 and 51 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application discloses and claims only subject matter disclosed in prior application no. 15/463,003, 03/20/2017, which is a DIV of 13/821,288, 04/09/2013, which is a 371 of PCT/US2011/050550, filed 09/06/2011, which claims benefit of 61/390,558, 10/06/2010, and claims benefit of 61/380,691, 09/07/2010. This application names the inventor or at least one joint inventor named in the prior application. (The specifications filed with applications 16/875,142 and 15/463,003 appear to be the same; i.e., instant application 16/875,142 does not appear to include any subject matter which would constitute new matter (MPEP 201.07).) In addition, the abandonment issued from parent application 15/463,003 was issued/published either on the same day or after the filing date of the instant application. Accordingly, this application constitutes a continuation.  Applicant has claimed the benefit of the filing date of the prior application, and designates the instant application as a "CON" of 15/463,003.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
	Claims 49-53 have the effective filing date of 06 October 2010, because provisional application 61/380,691, filed 09/07/2010, does not provide support for the instantly-claimed method.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09 June 2020 and 28 September 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

However, the following individual documents are not being considered for reasons specific to the cited references, as follows:
Foreign patent document citation WO 2008/091830, entry# “B2” listed on the IDS received 09 June 2020  is not being considered, because no copy was provided in the instant application nor in parent applications 15/463,003 and 13/821,288. Neither was a concise explanation of the relevance of the document as it relates to the claimed subject matter was supplied. In addition, the reference was not cited in an/the (English-language version of an/the) International Search Report, which would have fulfilled the requirement of supplying a concise explanation of relevance (See MPEP 609 and 609.04(a)(III); 37 CFR 1.98 (a)(3).) 
It is not clear if this was an error by the Office or Applicant. Applicant may provide copies of the missing references in response to this Office action for consideration without the necessity of filing an additional IDS statement under the provisions of 37 CFR 1.97(f).
It is noted that the information disclosure statements (IDS) and/or the references cited therein (in whole or in part) had been submitted in either parent Application No. 15/463,003 and/or in prior Application No. 13/821,288.

Drawings
The drawings were received on 15 May 2020.  Replacement drawings were received on 29 October 2020. These drawings are accepted.

Specification
The disclosure is objected to because of the following informalities:

The abstract of the disclosure is objected to because it contains a typographical or grammatical error.
The abstract, lines 4-5, recites: “Also provided are methods of using such a cell-derived preservation or differentiation matrices to induce…”, which should read: “Also provided are methods of using such a cell-derived preservation or differentiation matrix to induce…” (Lines 1-3 describe a “matrix”.)
Other language will be considered.
In addition, the line number (“5”) should be removed from the abstract. 
Appropriate correction is required.

Claim Objections
Claims 49 and 51 are objected to because of the following informalities:

Claim 49 recites: “…: a) contacting a sample containing MSCs with a rejuvenating matrix to produce rejuvenated MSCs;…”, which should read: “…: a) contacting a sample containing mesenchymal stem cells (MSCs) with a rejuvenating matrix to produce rejuvenated MSCs;…” 
In order to avoid a misunderstanding of the acronym ‘MSCs’ within the context of the claimed subject matter, the abbreviation should be defined at the first recitation of the abbreviation, preferably prior to the abbreviation in parenthesis. (See originally-filed specification, pg. 8, para. [0024]).
Claim 51 recites: “…obtained from a subject that is younger than the subject having a physiologic deficiency”, which should read: “…obtained from a subject that is younger than the subject having the physiologic deficiency.”
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

35 U.S.C. §112(a)  and pre-AIA  35 U.S.C. §112, first paragraph require that the specification include the following (MPEP 2161 (I)):
(A) A written description of the invention; 
(B) The manner and process of making and using the invention (the enablement requirement); and 
(C) The best mode contemplated by the inventor of carrying out his invention. 

Claims 49-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of a bone-related disease or disorder in a subject, such as osteopenia and osteoporosis, does not reasonably provide enablement for the treatment of any physiologic deficiency. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

In In re Wands (8USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized the eight factors to be considered in a determination of “undue experimentation”.  These factors include: 1) The nature of the invention; 2) The state of the prior art; 3) The amount of direction or guidance presented; 4) presence or absence of working examples; 5) The quantity of experimentation needed to make or use the invention; 6) The relative skill of those in the art; 7) The predictability of the art; and 8) The breadth of the claims. 

In considering the factors for the instant claims:

	1) Regarding the nature of the invention- The claimed invention is broad and is  drawn to a method of treating a subject having a physiologic deficiency comprising:
a) contacting a sample containing mesenchymal stem cells (MSCs) with a rejuvenating matrix to produce rejuvenated MSCs; and b) introducing the rejuvenated MSCs into the subject, which results in the physiologic deficiency being treated. The sample is a human or murine sample. The rejuvenating matrix is a preservation matrix generated by bone marrow cells obtained from a subject that is younger than the subject having the physiologic deficiency. The rejuvenating matrix is a 3D rejuvenating matrix. The subject is an elderly subject suffering from one or more of osteopenia, osteoporosis, sarcopenia and cachexia. That is, the claimed subject matter describes the production of (any type of rejuvenated) MSCs which are used to treat any type of physiologic deficiency.

2) Regarding the state of the prior art- It is first noted that it is not clear what is meant by a “rejuvenating matrix” or “rejuvenated” MSCs, within the context of claim 49. Instant claim 51 describes a rejuvenating matrix as a preservation matrix which is obtained by a specific process, viz a viz, generated by bone marrow cells obtained from a subject that is younger than the subject having the physiologic deficiency. A search of the prior art does not show the introduction of unspecified rejuvenated mesenchymal stem cells (MSCs) into a subject, as described by the claimed subject matter, in order to treat any and all physiologic deficiencies. On the other hand, the administration of specifically-derived MSCs to treat a number of specific diseases is well known in the art. However, it is not clear that any type of (rejuvenated) MSCs, produced by the instantly-claimed method, would treat any and all physiologic deficiencies. The instant specification recites: “The physiologic deficiency may be any deficiency associated with the progressive failure of function of tissues and organs” (originally-filed specification, pg. 9, para. [0026]).
In addition, it is not clear that any type of isolated MSCs (e.g., isolated from any source) would be able to treat any and all physiologic deficiencies. For example, Musial-Wysocka et al. ((2019) Cell Transplant. 28(7): 801-812 (provided here)) teaches that the diversity of MSCs, their different clinical applications, and their many traits that have not yet been thoroughly investigated are sources of discussions and controversial opinions about these cells (pg. 801, Abstract). Many studies have been conducted thus far to investigate the safety and efficacy of MSC-based therapies. For example, a research group investigated the efficacy of the allogeneic treatment of MSCs administered to the aortas of patients with acute kidney injury after cardiac surgery. No differences were observed between the treated group and the control group in terms of improvement of renal function or in the occurrence of adverse events (pg. 805, column 1, para. 4). The risk associated with tumorigenesis after stem cell transplantation is widely discussed in the literature (pg. 805, column 2, para. 2). In one study, mice were used to graft nonmetastatic breast cancer cells together with MSCs (BM-MSCs (bone marrow)). The results of the study showed that, compared with mice injected only with cancer cells, the mix of MSCs and cancer cells increased the metastasis potential (pg. 806, column 1, para. 2). Many studies also provide evidence of low engraftment of MSCs due to their short-lived viability after injection. It has also been demonstrated that after MSCs are transplanted, many of them are trapped in the lungs, resulting in a reduction in the population of cells that occupy the target site (pg. 806, column 2, para. 3). 
That is, Musial-Wysocka et al. teaches that the introduction or administration of MSCs to treat any number of diseases does not always result in a predictable therapeutic outcome. Musial-Wysocka et al. gives examples in which administered MSCs either did not result in treatment or, in the case of cancer, exacerbated the physiologic deficiency. Therefore, it is not clear that any type of MSCs generated on any type of (rejuvenating) matrix will successfully treat any type of physiologic deficiency.

3) The amount of direction or guidance presented; and
4) presence or absence of working examples- Applicant’s working examples are focused on the production of CFU-OB’s; i.e., colonies (aka colony-forming units (CFU)) of osteoblastic cells formed from mesenchymal stem cells (MSCs)  (originally-filed specification, pg. 41, para. [00119]). Applicant’s working examples with regard to the application of MSCs for treatment purposes, according to the claimed subject matter, focuses exclusively the application of CFU-OB’s. For example, Example 8 (Regeneration of stem cells from old subjects by exposure to a preservation ECM from cells of a young subject) describes the preparation of preservation matrix generated by cultured bone marrow cells from either young or old mice (spec., pg. 92, para. [00259]). MSCs and osteoblast progenitors were defined by their ability to form a colony of osteoblastic cells (CFU-OB). The number of MSCs in marrow of old mice, as measured by their ability to form a colony of osteoblastic cells (CFU-OB), was 5-10% lower as compared to young mice. The numbers of CFU-OB from both young and old mice were significantly decreased after culture on old-ECM, as compared to those cultured on young-ECM (spec., pg. 93, para. [00261] thru [00263])). In addition, freshly isolated bone marrow cells were pooled from 3 to 6 mice and an aliquot was used to determine CFU-OB number. Portions of the freshly isolated bone marrow cells were cultured in standard culture medium in 6-well plates at 7 x 106 cells per 10 cm2 well on either tissue culture plastic, or on ECMs prepared from either young or old mice (spec., pg. 94, para. [00265]). The data reveals that defects in the replication of aged MSC were completely restored by exposure to a preservation ECM made by marrow stromal cells from young animals. Under this condition, both number and replication of MSCs were dramatically increased regardless of age. More importantly, such improvement was extremely diminished when cells (from either young or old mice) were cultured on preservation ECM made by marrow stromal cells from old animals (spec., pg. 96, para. [00268] and pg. 95, Table 6). 
On the other hand, Applicant does not show the administration to or introduction into mice suffering from (mouse models of) one or more of osteopenia, and osteoporosis, as claimed physiologic deficiencies. 

5) The quantity of experimentation needed to make or use the invention- For the following reasons, the quantity of experimentation needed to show that Applicant is enabled for the entire genera of (rejuvenated) MSCs as well as the entire genera of physiologic deficiency diseases, would be unpredictable and undue. In order to establish the successful treatment of a physiologic deficiency by any amount of MSCs produced by any type of rejuvenating matrix, one of ordinary skill in the art would have to: a) identify all of the potential types of (rejuvenated) MSCs (based on their source; e.g., bone marrow-derived or adipose-derived) and all of the potential types of (rejuvenating) matrices (based on their generating source; e.g., produced by bone marrow or adipose tissue or bone marrow cells obtained from different aged “younger” subjects); b) identify subjects representing a broad range of physiologic deficiencies; c) determine the dosage amount of each type of (rejuvenated) MSCs that might be effective treatment dosages; d) determine the treatment regimen required to effectively treat each of the different types of physiologic deficiencies (e.g., the frequency of dosing and length of the treatment cycle); e) introduce each type of MSC group produced on each different type of matrix into each subject having a different physiologic deficiency (e.g., a combinatorial grid matrix would be useful to mix and match all of the variables involved in this administration protocol, including different routes of introduction); f) collect therapeutic outcome data for each subject after a desired time post-administration (i.e., the same time for all physiologic deficiencies or different times depending the type of physiologic deficiency that the subject has); g) analyze data to determine which subjects with a particular physiologic deficiency were effectively treated by which type of (rejuvenated) MSCs produced by which (rejuvenating) matrix.

6) The relative skill of those in the art- The clinical, medical and statistical expertise required to determine if a specific type of MSCs produced by a specific type of matrix effectively treated a specific type of physiologic deficiency is quite high.

7) The predictability of the art- There are no data cited in the prior art or by Applicant which demonstrate that any type of MSCs produced by any type of matrix can treat any type of physiologic deficiency. Therefore, the predictability of such an outcome is unknown, and, therefore, unpredictable as to treatment outcome.

8) The breadth of the claims- Claim 49 is quite broad in that it is drawn to the treatment of any type physiologic deficiency in a subject via the introduction of any type of (rejuvenated) MSCs into said subject produced on any type of (rejuvenating) matrix.
The skilled practitioner would first turn to the instant description for guidance in using the claimed invention. However, the description lacks clear evidence that any type of (rejuvenated) MSCs produced by any type of (rejuvenating) matrix can be used to treat any type of physiologic deficiency. Applicant does not show a treatment regimen using the “rejuvenated” MSCs. As such, the skilled practitioner would turn to the prior art for such guidance; however, the prior art does not show clear guidance in the use of MSCs (including “rejuvenated”) derived from a generic source, and cultivated on a generic (ECM) matrix (including a “rejuvenating matrix”) in order to treat a subject with any physiologic deficiency disease, which results in the effective treatment of said disease. Finally, said practitioner would turn to trial and error experimentation to determine a relationship between the treatment of a physiologic deficiency in a subject via introduction of any type of (rejuvenated) MSCs produced by any type of (rejuvenating) matrix.  Such amounts to undue experimentation.

Claims 49-53 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
[Claims 50-53 depend on claim 49, contain the limitations of claim 49, and, therefore, are rejected for the same reason.]

Claims 49-53 fail to comply with the written description requirement, because the claim text(s) recite(s) limitations which are not described in the specification and/or which encompass a claim breadth which is not supported by the specification.

Claim 49 recites: “A method of treating a subject having a physiologic deficiency comprising: a) contacting a sample containing MSCs with a rejuvenating matrix to produce rejuvenated MSCs; and b) introducing the rejuvenated MSCs into the subject,…”
Claim 51 recites: “…the rejuvenating matrix is a preservation matrix…”

However, the specification does not describe the term ‘rejuvenating matrix’ in such a way as to differentiate it from a preservation matrix; for example, when it is not a preservation matrix (e.g., as described in instant claim 49). (Claim 51 describes the rejuvenating matrix when it is a preservation matrix.) Therefore, the practitioner would not understand what type of matrix should be brought into contact with a sample containing MSCs or how such a rejuvenating matrix differs from any other matrix which could be brought into contact with MSCs (e.g., for the purpose of propagating said MSCs). The term ‘preservation’ matrix implies that some type of preserving function is exhibited by the matrix.
In addition, the terms ‘rejuvenating matrix’ and ‘preservation matrix’ are not well known terms of art with regard to their application in the production of specific types of mesenchymal stem cells (here, ‘rejuvenating MSCs’). A search of the prior art with regard to the association between MSCs and rejuvenating and/or preservation matrices does not retrieve any documents which explain, describe or define what these matrices are. Therefore, because the terms are not well defined in the art, ‘rejuvenating matrix’ and ‘preservation matrix’ need to be described or defined in the instant specification. 

MPEP 2163.03 (V) states: The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement.” Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).

To overcome this rejection, Applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the claim or the claim may be amended to recite a matrix that is adequately supported by the specification.

35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 49-53 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
[Claims 50-53 are dependent on claim 49, contain the limitations of claim 49, and, therefore, are rejected for the same reason.]

Claims 49-53 are indefinite, because the metes and bounds of the claimed subject matter are not clear.

Claim 49 recites: “A method of treating a subject having a physiologic deficiency comprising: a) contacting a sample containing MSCs with a rejuvenating matrix to produce rejuvenated MSCs; and b) introducing the rejuvenated MSCs into the subject,…”
Claim 51 recites: “…the rejuvenating matrix is a preservation matrix generated by bone marrow cells obtained from a subject that is younger than the subject having a physiologic deficiency.”

However, it is not clear what the metes and bounds are of ‘a rejuvenating matrix’ and ‘rejuvenated MSCs’. It is not clear what the (physical) properties or characteristics of a ‘rejuvenating matrix’ are (e.g., how it differs from another type of matrix which may be a substrate for cells and which may not be ‘rejuvenating’). Similarly, it is not clear what the (physical) properties or characteristics are of ‘rejuvenated MSCs’ (e.g., the type of cell surface markers or compounds they produce or their capacity for self-propagation).
The instant specification recites: “A ‘rejuvenating matrix’ is a preservation matrix generated by fibroblast cells derived from a subject that is younger than the subject having a physiologic deficiency” (spec., pg. 9, para. [0026]). Claim 51 recites: “…the rejuvenating matrix is a preservation matrix generated by bone marrow cells obtained from a subject that is younger than the subject having a physiologic deficiency.” However, these descriptions do not explain, describe or define what the characteristics are of the rejuvenating matrix and the rejuvenated MSCs.
It is also not clear what a ‘preservation matrix’ is. Claim 51 describes the preservation matrix by how it is generated, but does not explain, describe or define what the characteristics are of the preservation matrix.
The instant specification recites: “In some aspects, this invention provides a method of making a bone marrow-derived tissue-specific stem cell proliferation, expansion, isolation and rejuvenation extracellular matrix (a ‘preservation matrix’) (spec., pg. 5, para. [0013]). However, it is not clear how the rejuvenating matrix and the preservation matrix differ from one another (e.g., when the rejuvenating matrix is not necessarily a preservation matrix, as it is described in claim 49 vs claim 51). The specification recites: “…, this invention provides a method of making a bone marrow-derived tissue-specific stem cell preservation matrix comprising a) obtaining a sample of bone marrow cells; b) culturing the bone marrow fibroblast cells along with the other cell types in the sample known to exist in bone marrow on a surface to produce an extracellular matrix; and c) removing the fibroblasts and other cells from the extracellular matrix to produce a cell-free extracellular matrix” (spec., pg. 5, para. [0014]). That is, the preservation matrix is described by how it is made, but does not describe, define or explain what the characteristics are of the preservation matrix, apart from it seemingly being comprised of bone marrow fibroblast cells along with other types of bone marrow cells, which are then removed. Again, it is not clear how this type of matrix is different from any other matrix used to propagate cells (such as MSCs) and if the rejuvenating matrix may be different from the preservation matrix.oHo
For the purpose of compact prosecution, the term ‘rejuvenating matrix’ will be interpreted to mean any type of matrix that is brought into contact with a sample containing MSCs (e.g., for the purpose of propagating said MSCs). The term ‘rejuvenated MSCs’ will be interpreted to mean any MSCs recovered from the step of contacting a sample containing MSCs with a matrix.
Prior art will be applied according to this interpretation.

Claim 52 recites a relative term.
Claim 52 recites: “…, wherein the subject is an elderly subject suffering from one or more of osteopenia, osteoporosis, sarcopenia and cachexia.”

The term ‘elderly’ is a relative term which renders the claim indefinite. The term ‘elderly’ is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no definition, explanation or description given for the term 'elderly' (MPEP 2173.05 (b)(I)). This term will be defined by its plain meaning at the discretion of the Examiner, as it applies to the claim language (see MPEP 2111.01).
For the purpose of compact prosecution, the claim will be interpreted according to an American English dictionary definition of the word ‘elderly’ which is: (of a person) old or aging. In addition, any description in the prior art of a person who is suffering from osteopenia, osteoporosis, sarcopenia or cachexia will be considered to be elderly. 
The claim will be interpreted to read: “…, wherein the subject is a subject suffering from one or more of osteopenia, osteoporosis, sarcopenia and cachexia.”
Prior art will be applied according to this interpretation.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 49, 50, 52 and 53 are rejected under pre-AIA  35 U.S.C. §102(b) as being anticipated by McGonagle et al. (International Patent Application Publication No. WO 2007/083093 A1) as evidenced by Theocharis et al. ((2016) Adv. Drug. Deliv. Rev. 97: 4-27).

McGonagle et al. as evidenced by Theocharis et al. addresses the limitations of claims 49, 50, 52 and 53.
Regarding claims 49 and 53, McGonagle et al. discloses a method of performing cell therapy on a subject in need of such therapy comprising: (a) obtaining a tissue sample comprising mesenchymal stem cells (MSCs) and extracellular matrix from said subject; (b) treating said tissue sample so as to free MSCs from the extracellular matrix into a liquid medium; (c) isolating a fraction of the medium containing MSCs; and (d) re-introducing said fraction into said subject at a body site that permits said subject to benefit from said cell therapy (pg. 14, para. 3 thru pg. 15, lines 1-2 [Claim 49- A method of treating a subject having a physiologic deficiency comprising: a) contacting a sample containing MSCs with a rejuvenating matrix to produce rejuvenated MSCs; and b) introducing the rejuvenated MSCs into the subject, wherein the physiologic deficiency is treated] [Claim 53- the rejuvenating matrix is a 3D rejuvenating matrix]).

McGonagle et al. does not specifically teach that a naturally-occurring extracellular matrix is three-dimensional (3D), with regard to claim 53.

Theocharis et al. teaches that extracellular matrix (ECM) is a non-cellular three-dimensional macromolecular network composed of collagens, proteoglycans/glycosaminoglycans, elastin, fibronectin, laminins, and several other glycoproteins. Matrix components bind each other as well as cell adhesion receptors forming a complex network into which cells reside in all tissues and organs (pg. 4, Abstract), by way of addressing the limitations of claim 53.

Regarding claim 50, McGonagle et al. further discloses that it is preferred that the tissue sample is bone marrow (BM) (pg. 6, para. 3). It will be appreciated that the donor of the tissue sample is of the same species as the subject. It is most preferred that the subject is human (pg. 18, para. 3 thru pg. 19, para. 1 [Claim 50- the sample is a human sample]).
Regarding claim 52, it is a particularly preferred embodiment of the described invention that mesenchymal stem cells (MSCs) prepared according to the described invention are utilized in bone repair, especially to treat osteoporosis. Over one million orthopedic operations annually involve bone repair as a consequence of replacement surgery, trauma, cancer, osteoarthritis, osteoporosis, congenital abnormalities or skeletal deficiency (pg. 16, para. 1, entry# (12) [Claim 52- the subject is an elderly subject suffering from one or more of osteopenia, osteoporosis, sarcopenia and cachexia]).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 
Claims 49-53 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over McGonagle et al. (International Patent Application Publication No. WO 2007/083093 A1) as evidenced by Theocharis et al. ((2016) Adv. Drug. Deliv. Rev. 97: 4-27) and further in view of Hedrick et al. (U.S. Patent Application Publication No. 2003/0082152 A1), and Chen et al. ((2007) J. Bone Mineral Res. 22: 1943-1956).

McGonagle et al. as evidenced by Theocharis et al. addresses the limitations of claims 49, 50, 52 and 53 in the 35 USC 102(b) rejection above.

	McGonagle et al. further addresses some of the limitations of claim 51.
	Regarding claim 51, McGonagle et al. teaches that the preferred tissue sample is bone marrow (BM) (pg. 6, para. 3).

McGonagle et al. as evidenced by Theocharis et al. does not show: 1) the rejuvenating matrix is a preservation matrix generated by bone marrow cells obtained from a subject that is younger than the subject having a physiologic deficiency [Claim 51].

Hedrick et al. and Chen et al. provide information that would motivate one of ordinary skill in the art to contact a sample containing mesenchymal stem cells (MSCs) with a matrix generated by bone marrow obtained from a subject that is younger than the subject having a physiologic deficiency, by way of addressing the limitations of claim 51.
Hedrick et al. shows adipose-derived stem cells (PLAs), adipose-derived stem cell fractions, lattices, and method for obtaining the cells, fractions, and lattices. The described invention provides an adipose-derived stem cell fraction substantially free of adipocytes and red blood cells and populations of connective tissue cells. The described invention also provides stem cells, isolated from the fraction, where the stem cells are pluripotent (pg. 1, para. [0006] [nexus to McGonagle et al.] [mesenchymal stem cells]). The optimal number of PLA cells required for osteogenic differentiation was determined empirically, while osteogenic differentiation levels were greatest at 5x105 cells per dish (pg. 23, para. [0209] [nexus to McGonagle et al.] [MSCs with osteogenic potential]). A reduction in osteoblast number and bone-forming activity, coupled to an increase in marrow cavity adipogenesis, contributes to type II or age-related, osteoporosis (pg. 26, para. [0223] [nexus to McGonagle et al.] [introduce MSCs to treat osteoporosis]). 
Regarding claim 51, PLA cell growth was studied with regard to donor age. PLA cells were isolated from younger patients vs older age patients. A decrease in the log phase of PLA cells was observed in older patients (e.g. 58 years-12.6x104 cells vs 20 years-26.9x104 cells) (pg. 23, para. [0212]). A significant difference in osteogenesis (p<0.001) was observed when the subjects were divided into two age groups. Donors from the younger age group (20 to 36 years; n=7) exhibited a mean osteogenic potential of 50.7:1:10% (total PLA cells) while a significantly lower level of osteogenesis (20.7:1:7.9% total PLA cells) was measured in the older age group (37 to 58 years; n=11). Based on these data, cells from the younger group exhibited a 2.4-fold increase in osteogenic potential (pg. 24, para. [0215]). That is, a decrease in PLA osteogenic potential is observed with increasing donor age (pg. 25, para. [0219]). The cell population, designated a Processed Lipoaspirate (PLA), appears to be similar to bone marrow-derived mesenchymal stem cells in many aspects. Like bone marrow-derived mesenchymal stem cells, PLA cells are stable over long-term culture, expand easily in vitro and possess multi-lineage potential, differentiating into adipogenic, osteogenic, myogenic and chondrogenic cells (pg. 25, cont. para. [0217]).

That is, Hedrick et al. teaches that adipose-derived (mesenchymal) stem cells obtained from young donors have a significantly greater level of osteogenic potential than said cells derived from older donors. In addition, although Hedrick et al. does not show bone marrow cells, Hedrick et al. teaches that the adipose-derived (mesenchymal) stem cells used in the described experiments appear to be similar to bone marrow-derived MSCs.

Regarding claim 51, Chen et al. teaches that mesenchymal colony-forming cells of the bone marrow comprise mesenchymal stem cells (MSCs) and their transit amplifying progeny, termed mesenchymal colony-forming units (MCFUs) here. These progenitors undergo self-renewal and can differentiate into many different cell types including osteoblasts. However, they lose their unique properties when cultured on tissue culture plastic. This indicates that a critical feature of the marrow microenvironment that facilitates retention of stem cell properties is missing in such culture systems. In other tissues, the extracellular matrix (ECM) forms part of the specialized niche that controls stem cell behavior. The presented experiments show that the extracellular matrix (ECM) made by bone marrow cells plays an important role in the maintenance of mesenchymal stem cell (MSC) function (pg. 1943, Introduction and Conclusions).

That is, Chen et al. teaches that the extracellular matrix (inherently) provides a biological environment that influences the biological function/behavior of MSCs which come into contact with the ECM.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the method of treating a subject with a physiologic deficiency, comprising contacting a sample containing mesenchymal stem cells (MSCs) with a rejuvenating matrix, and introducing the rejuvenated MSCs produced thereby into the subject, as shown by McGonagle et al. as evidenced by Theocharis et al., with regard to claim 49 above, by utilizing a (rejuvenated) matrix that is generated by bone marrow cells obtained from a subject that is younger than the subject having the physiologic deficiency [Claim 51], with a reasonable expectation of success. 
Hedrick et al. shows that MSCs obtained from young donors have a greater level of, for example, osteogenic potential compared to MSCs obtained from older donors, and Chen et al. shows that tissue ECM promotes the retention of stem cell characteristics and act as a specialized niche that controls stem cell behavior. Therefore, it would have been obvious to one of ordinary skill in the art to have contacted the adipose-derived MSCs, shown by McGonagle et al., (or analogously functional bone marrow MSCs, as taught by McGonagle et al.) with an extracellular matrix generated by the bone marrow cells of a young subject with the reasonably predictable expectation that said MSCs would not only treat the physiologic deficiency for which the MSCs are to be introduced or administered, but would also acquire a greater or improved osteogenic potential compared to MSCs contacted with the ECM shown by McGonagle et al. (MPEP 2143 (I)(G)). Although Hedrick et al. shows MSCs derived from adipose tissue, Hedrick et al. teaches that, like bone marrow- MSCs, adipose- derived stem cells (aka ADSCs or PLAs) also exhibit osteogenic properties/potential. Therefore, one of ordinary skill in the art would understand that the (young vs old) data shown by Hedrick et al. would also apply to MSCs derived from bone marrow, which are also osteogenic.
One of ordinary skill in the art would have been motivated to have made that modification, because Hedrick et al. shows that MSCs from young donors exhibit better cell growth kinetics and a greater level of osteogenic potential compared to MSCs obtained from older donors. Therefore, one would of ordinary skill in the art in the treatment of physiologic deficiencies, specifically a bone-related physiologic deficiency, would be motivated to contact (e.g., for the purpose of propagation) a sample containing MSCs with an ECM generated by the MSCs via bone marrow obtained from a young subject (in view of the teachings of Chen et al.) so as to improve the therapeutic potential of said MSCs.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651     

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631